Exhibit 10.3

POLYCOM, INC.

AMENDED CHANGE OF CONTROL SEVERANCE AGREEMENT

This Amended Change of Control Severance Agreement (the “Agreement”) is made and
entered into by and between Andrew M. Miller (the “Employee”) and Polycom, Inc.,
a Delaware corporation (the “Company”), effective as of May 10, 2010 (the
“Effective Date”), and amends and restates the Change of Control Severance
Agreement entered into effective as of July 1, 2009 by the Employee and the
Company.

RECITALS

1. It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of control
transaction. The Board of Directors of the Company (the “Board”) recognizes that
such consideration can be a distraction to the Employee and can cause the
Employee to consider alternative employment opportunities. The Board has
determined that it is in the best interests of the Company and its stockholders
to assure that the Company will have the continued dedication and objectivity of
the Employee, notwithstanding the possibility, threat or occurrence of a “Change
of Control” (as defined herein) of the Company.

2. The Board believes that it is in the best interests of the Company and its
stockholders to provide the Employee with an incentive to continue his or her
employment and to motivate the Employee to maximize the value of the Company
upon a Change of Control for the benefit of its stockholders.

3. The Board believes that it is imperative to provide the Employee with certain
severance benefits upon the Employee’s termination of employment following a
Change of Control. These benefits will provide the Employee with enhanced
financial security and incentive and encouragement to remain with the Company
notwithstanding the possibility of a Change of Control.

4. Certain capitalized terms used in the Agreement are defined in Section 7
below.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

1. Term of Agreement. This Agreement shall terminate upon the date that all of
the obligations of the parties hereto with respect to this Agreement have been
satisfied.

2. At-Will Employment. The Company and the Employee acknowledge that the
Employee’s employment is and shall continue to be at-will, as defined under
applicable law, except as may otherwise be specifically provided under the terms
of any written formal employment agreement between the Company and the Employee
(an “Employment Agreement”). If the Employee’s employment terminates for any
reason, including (without limitation) any termination prior to a Change of
Control, the Employee shall not be entitled to any payments, benefits, damages,
awards or compensation other than as provided by this Agreement or under his or
her Employment Agreement.

3. Agreement to Remain with the Company for 6 Months Following a Change of
Control. Employee agrees to remain employed with the Company (or its successor
corporation) for a period of six (6) months following a Change of Control unless
his or her employment terminates due to Employee’s death, “Disability” (as
defined herein), for “Good Reason” (as defined herein), or is terminated
involuntarily by the Company during such six (6) month period.

4. Termination of Employment. In the event Employee’s employment with the
Company terminates for any reason governed by this Agreement, Employee will be
entitled to any: (a) unpaid base salary accrued up to the effective date of
termination, (b) unpaid, but earned and accrued annual incentive for any
completed fiscal year as of his or her termination of employment, (c) pay for
accrued but unused vacation, (d) benefits or compensation as provided under the
terms of any employee benefit and compensation agreements or plans applicable to
Employee, (e) unreimbursed business expenses required to be reimbursed to
Employee, and (f) rights to indemnification



--------------------------------------------------------------------------------

Employee may have under the Company’s Articles of Incorporation, Bylaws, or
separate indemnification agreement, as applicable. In addition, if the
termination is by the Company other than for “Cause” (as defined herein),
Employee terminates his or her employment with the Company (or any parent or
subsidiary of the Company) for Good Reason or Employee dies or terminates
employment due to Disability, Employee may be entitled to the amounts and
benefits specified in Section 5.

5. Severance Benefits.

(a) Involuntary Termination Other than for Cause or Voluntary Termination for
Good Reason Following a Change of Control. If within twenty-four (24) months
following a Change of Control (i) the Employee terminates his or her employment
with the Company (or any parent or subsidiary of the Company) for Good Reason or
(ii) the Company (or any parent or subsidiary of the Company) terminates the
Employee’s employment for other than Cause, or (iii) the Employee dies or
terminates employment due to Disability and the Employee, except in the case of
death, signs and does not revoke a standard release of claims with the Company
in a form reasonably acceptable to the Company within the period required by the
release and in no event later than sixty (60) days following the Employee’s
termination of employment, inclusive of any revocation period set forth in the
release of claims, then the Employee shall receive the following severance from
the Company:

(i) Severance Payment. The Employee shall be entitled to receive a lump-sum
severance payment (less applicable withholding taxes) equal to 200% of the
Employee’s annual base salary (as in effect immediately prior to (A) the Change
of Control, or (B) the Employee’s termination, whichever is greater) plus 200%
of the Employee’s target bonus for the fiscal year in which the Change of
Control or the Employee’s termination occurs, whichever is greater.

(ii) Options; Restricted Stock. All of the Employee’s then outstanding options
to purchase shares of the Company’s Common Stock (the “Options”) shall
immediately vest and became exercisable. Additionally, all of the shares of the
Company’s Common Stock then held by the Employee subject to a Company repurchase
right (the “Restricted Stock”) shall immediately vest and the Company’s right of
repurchase with respect to such shares of Restricted Stock shall lapse. The
Options shall remain exercisable following the termination for the period
prescribed in the respective option agreements.

(iii) Performance Shares. The Employee will vest in one hundred percent
(100%) of the performance shares subject to his or her performance share awards,
if any, and the payment of such vested performance shares shall be made as soon
as practicable following the date of termination in accordance with the
provisions of the applicable performance share award, except as otherwise
provided herein. For this purpose, if the Change of Control occurs during the
performance period applicable to a performance share award, the “performance
shares subject to his or her performance share awards” shall be deemed to be one
hundred percent (100%) of the Target Number of Performance Shares (as set forth
in the applicable performance share award). Notwithstanding any provision in
this Agreement or the applicable performance share award to the contrary and to
the extent required to avoid imposition of any additional tax or income
recognition under Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), prior to actual payment to the Employee, the performance shares
for which the vesting would not have otherwise been accelerated under the terms
of the applicable performance share award shall be paid at the same time or
times as if such performance shares had vested in accordance with the vesting
schedule and provisions set forth in the applicable performance share award.

(iv) Other Awards. With respect to outstanding awards issued under the Company’s
stock plans other than award types addressed in Sections 5(a)(ii) and
(iii) above, the Employee will immediately vest in and have the right to
exercise such awards, all restrictions will lapse, and all performance goals or
other vesting criteria will be deemed achieved at target levels and all other
terms and conditions met. Such awards will be paid or otherwise settled as soon
as administratively practicable following the date of termination or, if later,
the date of exercise. Notwithstanding the foregoing, to the extent required to
avoid imposition of any additional tax or income recognition under Section 409A
of the Code, such awards shall be paid or settled at the same time or times that
the awards otherwise would have been paid or settled in the absence of this
Section 5(a)(iv).

 

2



--------------------------------------------------------------------------------

(v) Continued Employee Benefits. Company-paid health, dental, vision, long-term
disability and life insurance coverage at the same level of coverage as was
provided to such Employee immediately prior to the Change of Control and at the
same ratio of Company premium payment to Employee premium payment as was in
effect immediately prior to the Change of Control (the “Company-Paid
Coverage”). If such coverage included the Employee’s dependents immediately
prior to the Change of Control, such dependents shall also be covered at Company
expense. Company-Paid Coverage shall continue until the earlier of
(i) twenty-four (24) months from the date of termination, or (ii) the date upon
which the Employee and his or her dependents become covered under another
employer’s group health, dental, vision, long-term disability or life insurance
plans that provide Employee and his or her dependents with comparable benefits
and levels of coverage. Company-Paid Coverage shall be paid directly by the
Company to the applicable insurer and/or administrator when premiums for such
coverage are due in accordance with the terms and conditions of the applicable
insurance policy or administrative services agreement. Notwithstanding the
foregoing, if the Employee is a “specified employee” (as described in
Section 5(f) below) on the date of the Employee’s “separation from service” (as
described in Section 5(f) below), continued coverage under the long-term
disability and life insurance plans shall be solely at the expense of the
Employee for the period beginning on the date of the Employee’s separation and
ending six (6) months thereafter. On the date six (6) months and one (1) day
following his or her separation (or, in the event of his or her death, at such
earlier time as provided in Section 5(f) below), the Company shall reimburse the
Employee for the Company-Paid Coverage portion of such expense in a lump sum
cash payment. Thereafter, Company-Paid Coverage under the long-term disability
and life insurance plans shall be paid directly by the Company to the applicable
insurer and/or administrator when premiums for such coverage are due in
accordance with the terms and conditions of the applicable insurance policy or
administrative services agreement. For purposes of Title X of the Consolidated
Budget Reconciliation Act of 1985 (“COBRA”), the date of the “qualifying event”
for Employee and his or her dependents shall be the date upon which the
Company-Paid Coverage terminates.

(b) Timing of Severance Payments. Subject to Section 5(f) below, if Employee’s
employment ends on or before October 15 of a calendar year, the severance
payment to which Employee is entitled pursuant to Section 5(a)(i) shall be paid
by the Company to Employee in cash and in full, within ten (10) calendar days
after the date of the termination of Employee’s employment as provided in
Section 5(a) or, if later, on the date the release of claims required pursuant
to Section 5(a) of this Agreement becomes effective but in no event shall
payment be made later than December 31 of that calendar year. If the Employee’s
employment ends after October 15 of a calendar year, the severance payment to
which Employee is entitled pursuant to Section 5(a)(i) shall be paid by the
Company to Employee in cash and in full, on the later of (i) the first payroll
date in the calendar year next following the calendar year in which the
Employee’s employment has ended or (ii) the first payroll date following the
date the Employee’s release of claims becomes effective, subject to Section 5(f)
below. If the Employee should die before all amounts have been paid, such unpaid
amounts shall be paid in a lump-sum payment (less any applicable withholding
taxes) to the Employee’s designated beneficiary, if living, or otherwise to the
personal representative of the Employee’s estate, as described in Section 5(f)
below.

(c) Voluntary Resignation; Termination for Cause. If the Employee’s employment
with the Company terminates (i) voluntarily by the Employee other than for Good
Reason or due to Disability or (ii) for Cause by the Company, then the Employee
shall not be entitled to receive severance or other benefits except for those
(if any) as may then be established under the Company’s then existing severance
and benefits plans and practices or pursuant to other written agreements with
the Company, including, without limitation, any Employment Agreement.

(d) Termination Apart from Change of Control. In the event the Employee’s
employment is terminated for any reason, either prior to the occurrence of a
Change of Control or after the twenty-four (24)–month period following a Change
of Control, then the Employee shall be entitled to receive severance and any
other benefits only as may then be established under the Company’s existing
written severance and benefits plans and practices or pursuant to other written
agreements with the Company, including, without limitation, any Employment
Agreement.

(e) Exclusive Remedy. In the event of a termination of Employee’s employment
within twenty-four (24) months following a Change of Control, the provisions of
this Section 5 are intended to be and are exclusive and in lieu of any other
rights or remedies to which the Employee or the Company may otherwise be
entitled, whether at law, tort or contract, in equity, or under this
Agreement. The Employee shall be entitled to no benefits, compensation or other
payments or rights upon termination of employment following a Change in Control
other than those benefits expressly set forth in this Section 5.

 

3



--------------------------------------------------------------------------------

(f) Section 409A.

(i) Six-Month Delay. Notwithstanding anything to the contrary in this Agreement,
no Deferred Compensation Separation Benefits (as defined below) payable under
this Agreement will be considered due or payable until the Employee has incurred
a “separation from service” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended and the final regulations and any guidance
promulgated thereunder (together, “Section 409A”). In addition, if the Employee
is a “specified employee” within the meaning of Section 409A at the time of the
Employee’s separation from service (other than due to death), then the severance
benefits payable to the Employee under this Agreement, if any, and any other
severance payments or separation benefits that may be considered deferred
compensation under Section 409A (together, the “Deferred Compensation Separation
Benefits”) otherwise due to the Employee on or within the six (6) month period
following the Employee’s separation from service will accrue during such six
(6) month period and will become payable in a lump sum payment (less any
applicable withholding taxes) on the date six (6) months and one (1) day
following the date of the Employee’s separation from service. All subsequent
payments, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit. Notwithstanding anything herein to the
contrary, if the Employee dies following his or her separation from service but
prior to the six (6) month anniversary of his or her date of separation, then
any payments delayed in accordance with this paragraph will be payable in a lump
sum (less any applicable withholding taxes) to the Employee’s estate as soon as
administratively practicable after the date of the Employee’s death and all
other Deferred Compensation Separation Benefits will be payable in accordance
with the payment schedule applicable to each payment or benefit.

(ii) Amendments to this Agreement to Comply with Section 409A. This provision is
intended to comply with the requirements of Section 409A so that none of the
severance payments and benefits to be provided hereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted to so comply. The Company and the Employee agree to work together in
good faith to consider amendments to this Agreement and to take such reasonable
actions, which are necessary, appropriate or desirable to avoid imposition of
any additional tax or income recognition prior to actual payment to the Employee
under Section 409A.

6. Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to the Employee
(a) constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) and (b) but for this
Section 6, would be subject to the excise tax imposed by Section 4999 of the
Code, then the Employee’s severance benefits under Section 5(a) shall be either:

(i) delivered in full, or

(ii) delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by the Employee on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code.

In the event of a reduction in accordance with Section 6(ii), the reduction will
occur, with respect to such severance and other benefits considered “parachute
payments” within the meaning of Section 280G of the Code, in the following
order:

 

  •  

First, stock options or stock appreciation rights that meet all of the
following: (i) the grant of which is treated as “contingent” under Section 280G
of the Code, (ii) are assumed or substituted by the surviving corporation or its
parent, and (iii) are “underwater” or “at-the-money”;

 

  •  

Second, stock options or stock appreciation rights that meet all of the
following: (i) the grant of which is not treated as “contingent” under
Section 280G of the Code, (ii) accelerate vesting under Section 5(a) above or
otherwise, (iii) are assumed or substituted by the surviving corporation or its
parent, and (iv) are “underwater” or “at-the-money”;

 

4



--------------------------------------------------------------------------------

  •  

Third, stock options or stock appreciation rights that meet all of the
following: (i) the grant of which is treated as “contingent” under Section 280G
of the Code, (ii) are assumed or substituted by the surviving corporation or its
parent, and (iii) are “in-the-money”;

 

  •  

Fourth, restricted stock, restricted stock units, performance shares or other
outstanding equity awards (other than stock options or stock appreciation
rights) that meet all of the following: (i) the grant of which is treated as
“contingent” under Section 280G of the Code and (ii) either are assumed or
substituted by the surviving corporation or its parent or “cashed-out” in
connection with the Change of Control;

 

  •  

Fifth, stock options or stock appreciation rights that meet all of the
following: (i) the grant of which is treated as “contingent” under Section 280G
of the Code and (ii) are “cashed-out” in connection with the Change of Control;

 

  •  

Sixth, cash severance, bonus, retention and other similar pay (including such
cash severance pay provided pursuant to Section 5(a)(i) above) that are treated
as “contingent” under Section 280G of the Code;

 

  •  

Seventh, stock options or stock appreciation rights that meet all of the
following: (i) the grant of which is not treated as “contingent” under
Section 280G of the Code, (ii) accelerate vesting under Section 5(a) above or
otherwise, (iii) are assumed or substituted by the surviving corporation or its
parent, and (iv) are “in-the-money”;

 

  •  

Eighth, stock options or stock appreciation rights that meet all of the
following: (i) the grant of which is not treated as “contingent” under
Section 280G of the Code, (ii) accelerate vesting under Section 5(a) above or
otherwise, (iii) are “cashed-out” in connection with the Change of Control, and
(iv) are “in-the-money”;

 

  •  

Ninth, restricted stock, restricted stock units, performance shares or other
outstanding equity awards (other than stock options or stock appreciation
rights) that meet all of the following: (i) the grant of which is not treated as
“contingent” under Section 280G of the Code, (ii) accelerate vesting under
Section 5(a) above or otherwise, and (iii) either are assumed or substituted by
the surviving corporation or its parent or “cashed-out” in connection with the
Change of Control;

 

  •  

Tenth, the acceleration in the timing of any “vested” payment in cash or in
kind. For this purpose, a payment will be considered “vested” if the payment is
vested at the time the payment acceleration occurs and any vesting of the
payment that has occurred is not considered “contingent” under Section 280G of
the Code;

 

  •  

Eleventh, Company-Paid Coverage under the long-term disability and life
insurance plans provided pursuant to Section 5(a) and any other taxable benefits
provided or paid for by the Company; and

 

  •  

Twelfth, Company-Paid Coverage under the health, dental, and vision plans
provided pursuant to Section 5(a) and any other tax-free benefits provided or
paid for by the Company.

For purposes of this Section 6, the following rules will apply:

 

  •  

In the first and second categories above, if there are multiple grants of stock
options or stock appreciation rights, the most “underwater” award will be
reduced first with each subsequent reduction applying to the next most
“underwater” award;

 

  •  

In the third and seventh categories above, if there are multiple grants of stock
options or stock appreciation rights, the least “in-the-money” award will be
reduced first with each subsequent reduction applying to the next most
“in-the-money” award;

 

  •  

In the fourth, fifth, eighth, and ninth categories, if there are multiple grants
of stock options, stock appreciation rights, restricted stock, restricted stock
units, performance shares or other equity awards, each grant within each
category will be reduced on a pro-rata basis; and

 

  •  

In the sixth and tenth categories, if there are multiple types of cash or
in-kind payments, each payment within each category will be reduced on a
pro-rata basis.

For clarification purposes, these rules do not change the order described above
but rather provide ordering rules that apply within each category in the event
of multiple equity grants or payments.

For purposes of this Section 6, the following terms used herein will mean:

 

  •  

Whether an equity award will be treated as “contingent” will be determined in
accordance with Treasury Regulation Section 1.280G-1 A-22.

 

5



--------------------------------------------------------------------------------

  •  

An equity award will be “cashed-out” in connection with a Change of Control if
the award is cancelled after payment to the Employee of an amount in cash or
cash equivalents equal to (A) the fair market value of the shares of Company
Common Stock subject to the equity award at the time of the Change of Control
(as determined in accordance with the applicable equity award agreement) minus
(B) the exercise or purchase price, if any, of the shares of Company Common
Stock subject to the equity award at the time of the Change of Control.

 

  •  

A stock option or stock appreciation right will be considered “underwater” if:
(A) the award accelerates or is valued for purposes of Section 280G on the date
of the Change of Control and the per share exercise price of the award is
greater than the per share consideration provided to holders of shares of
Company Common Stock pursuant to the Change of Control, or (B) the award
accelerates or is valued for purposes of Section 280G of the Code on any date
after the Change of Control and the per share exercise price of the award, as
adjusted pursuant to the Change of Control, is greater than the fair market
value of a share of common stock with respect to which the award may be
exercised.

 

  •  

A stock option or stock appreciation right will be considered “at-the-money” if:
(A) the award accelerates or is valued for purposes of Section 280G on the date
of the Change of Control and the per share exercise price of the award is equal
to the per share consideration provided to holders of shares of Company Common
Stock pursuant to the Change of Control, or (B) the award accelerates or is
valued for purposes of Section 280G of the Code on any date after the Change of
Control and the per share exercise price of the award, as adjusted pursuant to
the Change of Control, is equal to the fair market value of a share of common
stock with respect to which the award may be exercised.

A stock option or stock appreciation right will be considered “in-the-money” if:
(A) the award accelerates or is valued for purposes of Section 280G on the date
of the Change of Control and the per share exercise price of the award is less
than the per share consideration provided to holders of shares of Company Common
Stock pursuant to the Change of Control, or (B) the award accelerates or is
valued for purposes of Section 280G of the Code on any date after the Change of
Control and the per share exercise price of the award, as adjusted pursuant to
the Change of Control, is less than the fair market value of a share of common
stock with respect to which the award may be exercised.

Unless the Company and the Employee otherwise agree in writing, any
determination required under this Section 6 shall be made in writing by the
Company’s independent public accountants immediately prior to Change of Control
(the “Accountants”), whose determination shall be conclusive and binding upon
the Employee and the Company for all purposes. For purposes of making the
calculations required by this Section6, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and the Employee shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 6. The Company shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 6.

7. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

(a) Cause. “Cause” shall mean (i) an act of personal dishonesty taken by the
Employee in connection with his or her responsibilities as an employee and
intended to result in substantial personal enrichment of the Employee,
(ii) Employee being convicted of a felony, (iii) a willful act by the Employee
which constitutes gross misconduct and which is injurious to the Company, or
(iv) following delivery to the Employee of a written demand for performance from
the Company which describes the basis for the Company’s reasonable belief that
the Employee has not substantially performed his or her duties, continued
violations by the Employee of the Employee’s obligations to the Company which
are demonstrably willful and deliberate on the Employee’s part.

(b) Change of Control. “Change of Control” means the occurrence of any of the
following:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the “beneficial owner” (as
defined in Rule 13d–3 under said Act), directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities; or

 

6



--------------------------------------------------------------------------------

(ii) Any action or event occurring within a two–year period, as a result of
which fewer than a majority of the directors are Incumbent Directors. “Incumbent
Directors” shall mean directors who either (A) are directors of the Company as
of the date hereof, or (B) are elected, or nominated for election, to the Board
with the affirmative votes of at least a majority of the Incumbent Directors at
the time of such election or nomination (but shall not include an individual
whose election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to the Company); or

(iii) The consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least sixty percent (60%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation; or

(iv) The consummation of the sale, lease or other disposition by the Company of
all or substantially all the Company’s assets.

(c) Disability. “Disability” shall mean that the Employee has been unable to
perform his or her Company duties as the result of his or her incapacity due to
physical or mental illness, and such inability, at least twenty-six (26) weeks
after its commencement, is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to the Employee or the
Employee’s legal representative (such determination as to acceptability not to
be unreasonably withheld). Termination resulting from Disability may only be
effected after at least thirty (30) days’ written notice by the Company of its
intention to terminate the Employee’s employment. In the event that the Employee
resumes the performance of substantially all of his or her duties hereunder
before the termination of his or her employment becomes effective, the notice of
intent to terminate shall automatically be deemed to have been revoked.

(d) Good Reason. “Good Reason” means without the Employee’s express written
consent (i) a material reduction of the Employee’s duties, title, authority or
responsibilities, relative to the Employee’s duties, title, authority or
responsibilities as in effect immediately prior to such reduction, or the
assignment to Employee of such reduced duties, title, authority or
responsibilities; (ii) a substantial reduction of the facilities and perquisites
(including office space and location) available to the Employee immediately
prior to such reduction; (iii) a reduction by the Company in the base
compensation or target annual bonus opportunity of the Employee as in effect
immediately prior to such reduction; (iv) a material reduction by the Company in
the kind or level of benefits to which the Employee was entitled immediately
prior to such reduction with the result that such Employee’s overall benefits
package is significantly reduced; or (v) the relocation of the Employee to a
facility or a location more than thirty-five (35) miles from such Employee’s
then present location.

8. Successors.

(a) The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets which executes and
delivers an agreement pursuant to a purchase, merger, consolidation, liquidation
or otherwise as described in this Section 8(a) or which becomes bound by the
terms of this Agreement by operation of law.

(b) The Employee’s Successors. The terms of this Agreement and all rights of the
Employee hereunder shall inure to the benefit of, and be enforceable by, the
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

9. Notice.

(a) General. All notices and other communications required or permitted
hereunder shall be in writing, shall be effective when given, and shall in any
event be deemed to be given upon receipt or, if earlier, (i) five (5) days after
deposit with the U.S. Postal Service or other applicable postal service, if
delivered by first class mail, postage prepaid, (ii) upon delivery, if delivered
by hand, (iii) one (1) business day after the business day of deposit with
Federal Express or similar overnight courier, freight prepaid or (iv) one (1)

 

7



--------------------------------------------------------------------------------

business day after the business day of facsimile transmission, if delivered by
facsimile transmission with copy by first class mail, postage prepaid, and shall
be addressed (A) if to Employee, at his or her last known residential address
and (B) if to the Company, at the address of its principal corporate offices
(attention: Secretary), or in any such case at such other address as a party may
designate by ten (10) days’ advance written notice to the other party pursuant
to the provisions above.

(b) Notice of Termination. Any termination by the Company for Cause or by the
Employee for Good Reason or due to Disability or as a result of any voluntary
resignation shall be communicated by a notice of termination to the other party
hereto given in accordance with this Section 9(b) of this Agreement. Such notice
shall indicate the specific termination provision in this Agreement relied upon,
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination under the provision so indicated, and shall
specify the termination date (which shall be not more than thirty (30) days
after the giving of such notice). The failure by the Employee to include in the
notice any fact or circumstance which contributes to a showing of Good Reason or
Disability shall not waive any right of the Employee hereunder or preclude the
Employee from asserting such fact or circumstance in enforcing his or her rights
hereunder.

10. Miscellaneous Provisions.

(a) No Duty to Mitigate. The Employee shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that the Employee may receive from any other source.

(b) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Company (other
than the Employee). No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(c) Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

(d) Entire Agreement. This Agreement, together with any equity award agreement,
constitutes the entire agreement of the parties hereto and supersedes in their
entirety all prior representations, understandings, undertakings or agreements
(whether oral or written and whether expressed or implied) of the parties with
respect to the subject matter hereof. With respect to equity awards granted on
or after the date hereof, the acceleration of vesting provided herein will apply
to such awards except to the extent otherwise explicitly provided in the
applicable equity award agreement.

(e) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California. The
Superior Court of Santa Clara County and/or the United States District Court for
the Northern District of California shall have exclusive jurisdiction and venue
over all controversies in connection with this Agreement.

(f) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(g) Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable income and employment taxes.

(h) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

COMPANY     POLYCOM, INC.     By:  

/s/ Sayed M. Darwish

      Sayed M. Darwish     Title:  

SVP, CAO and General Counsel

    Date:  

5/20/10

EMPLOYEE     By:  

/s/ Andrew M. Miller

      Andrew M. Miller     Title:  

President and Chief Executive Officer

    Date:  

5/20/10

 

9